Judgment of separation granting appellant wife support and maintenance in the amount of $250 per week, unanimously modified, on the law, on the facts, and in the exercise of discretion, to increase the award to $325 per week, and the judgment is otherwise affirmed, with costs to plaintiff-appellant. The shift in *652the tax burden resulting from the judgment of separation and the fact that the action was brought only after respondent husband had failed to make payments pursuant to the separation agreement warrant the increase in the award (Kraunz v. Kraunz, 293 N. Y. 152). Settle order. Concur — Breitel, J. P., Babin, McNally, Stevens and Noonan, JJ. [21 Misc 2d 60.]